      Case 4:21-cv-01753 Document 1 Filed on 05/27/21 in TXSD Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KIRK MACKEY,                                  )
                                              )
                              Plaintiff,      )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       Case No.
MMAF & JIMIN INVESTMENT, LLC,                 )
                                              )
                              Defendant.      )

                                            COMPLAINT

       COMES NOW, KIRK MACKEY, by and through the undersigned counsel, and files this,

his Complaint against Defendant, MMAF & JIMIN INVESTMENT, LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, KIRK MACKEY (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.



                                                  1
      Case 4:21-cv-01753 Document 1 Filed on 05/27/21 in TXSD Page 2 of 13




       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

       7.      Defendant, MMAF & JIMIN INVESTMENT, LLC (hereinafter “MMAF &

JIMIN INVESTMENT, LLC”), is a Texas limited liability corporation that transacts business in

the State of Texas and within this judicial district.

       8.      Defendant, MMAF & JIMIN INVESTMENT, LLC, may be properly served with

process for service via its Registered Agent, to wit:      c/o Jimin Wang, Registered Agent, 9888

Bellaire Blvd., Suite 122, Bellaire, TX 77036.

                                   FACTUAL ALLEGATIONS

       9.      On or about May 13, 2021, Plaintiff was a customer at “Handi Plus” a business

located at 4903 Airline Drive, Houston, TX              77022, referenced herein as “Handi Plus”.

Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Attached is a photograph

documenting Plaintiff’s May 13, 2021 visit to the Property. See Exhibit 2.

       10.     Defendant, MMAF & JIMIN INVESTMENT, LLC, is the owner or co-owner of

the real property and improvements that Handi Plus is situated upon and that is the subject of this

action, referenced herein as the “Property.”



                                                   2
      Case 4:21-cv-01753 Document 1 Filed on 05/27/21 in TXSD Page 3 of 13




       11.     Plaintiff lives 11 miles from the Property.

       12.     Given the close vicinity of the Property to Plaintiff’s residence, Plaintiff routinely

travels near the Property.

       13.     Plaintiff’s access to the business(es) located 4903 Airline Drive, Houston, TX

77022, Harris County Property Appraiser’s identification number 1207330010006 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, MMAF & JIMIN INVESTMENT, LLC, is compelled to remove the physical barriers

to access and correct the ADA violations that exist at the Property, including those set forth in

this Complaint.

       14.     Defendant, MMAF & JIMIN INVESTMENT, LLC, as property owner, is

responsible for complying with the ADA for both the exterior portions and interior portions of

the Property. Even if there is a lease between Defendant, MMAF & JIMIN INVESTMENT,

LLC, and the tenants allocating responsibilities for ADA compliance within the unit the tenant

operates, that lease is only between the property owner and the tenant and does not abrogate the

Defendant’s independent requirement to comply with the ADA for the entire Property it owns,

including the interior portions of the Property which are public accommodations. See 28 CFR §

36.201(b).

       15.     Plaintiff has visited the Property before as a customer and advocate for the

disabled. Plaintiff intends on revisiting the Property within six months after the barriers to

access detailed in this Complaint are removed and the Property is accessible again. The purpose

of the revisit is to be a return customer, to determine if and when the Property is made accessible



                                                 3
      Case 4:21-cv-01753 Document 1 Filed on 05/27/21 in TXSD Page 4 of 13




and to maintain standing for this lawsuit for Advocacy Purposes.



          16.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          17.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          18.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          19.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of


                                                    4
      Case 4:21-cv-01753 Document 1 Filed on 05/27/21 in TXSD Page 5 of 13




               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       20.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       21.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       22.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the



                                                 5
      Case 4:21-cv-01753 Document 1 Filed on 05/27/21 in TXSD Page 6 of 13




Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       25.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       27.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       28.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       29.     Defendant, MMAF & JIMIN INVESTMENT, LLC, has discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal enjoyment of



                                                 6
      Case 4:21-cv-01753 Document 1 Filed on 05/27/21 in TXSD Page 7 of 13




the goods, services, facilities, privileges, advantages and/or accommodations of the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.     Defendant, MMAF & JIMIN INVESTMENT, LLC, will continue to discriminate

against Plaintiff and others with disabilities unless and until Defendant, MMAF & JIMIN

INVESTMENT, LLC, is compelled to remove all physical barriers that exist at the Property,

including those specifically set forth herein, and make the Property accessible to and usable by

Plaintiff and other persons with disabilities.

       31.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Due to a policy of placing trashcans and newspaper dispensers in the exterior

               accessible route leading to accessible entrances, there are publicly accessible

               areas of the exterior of the Property having accessible routes with clear widths

               below the minimum 36 (thirty-six) inch requirement as required by Section

               403.5.1 of the 2010 ADAAG standards. This violation would make it dangerous

               and difficult for Plaintiff to access exterior public features of the Property.

       (ii)    Due to a policy of placing trashcans and newspaper dispensers in the exterior

               accessible route leading to accessible entrances, the Property lacks an accessible

               route connecting accessible facilities, accessible elements and/or accessible



                                                  7
Case 4:21-cv-01753 Document 1 Filed on 05/27/21 in TXSD Page 8 of 13




         spaces of the Property in violation of Section 206.2.2 of the 2010 ADAAG

         standards. This violation would make it difficult for Plaintiff to access public

         features of the Property.

 (iii)   Due to a policy of not having parking stops for the parking spaces directly in front

         of the exterior access route coupled with the policy of placing trashcans and

         newspaper dispensers in the exterior accessible route leading to accessible

         entrances, cars routinely pull up all the way to the curb and the "nose" of the

         vehicle extends into the access route causing the exterior access route to routinely

         have clear widths below the minimum thirty-six (36") inch requirement specified

         by Section 403.5.1 of the 2010 ADAAG Standards. This violation would make it

         dangerous and difficult for Plaintiff to access exterior public features of the

         Property.

 (iv)    Due to a policy of not having parking stops for the parking spaces directly in front

         of the exterior access route coupled with the policy of placing trashcans and

         newspaper dispensers in the exterior accessible route leading to accessible

         entrances, cars routinely pull up all the way to the curb and the "nose" of the

         vehicle extends into the access route as a result, in violation of Section 502.7 of

         the 2010 ADAAG Standards, parking spaces are not properly designed so that

         parked cars and vans cannot obstruct the required clear width of adjacent

         accessible routes.

 (v)     There are three units of the Property (Sun Nail Spa, Freeway Insurance, and Unit

         383), where the door to the accessible entrance lacks a level maneuvering

         clearance due to a vertical rise of at least ½ inch at the doorway threshold or due



                                          8
Case 4:21-cv-01753 Document 1 Filed on 05/27/21 in TXSD Page 9 of 13




          to a make-shift ramp present in the maneuvering clearance of the door in violation

          of Section 404.2.4 of the 2010 ADAAG standards. This barrier to access would

          make it difficult and dangerous for Plaintiff to try to enter the unit by himself.

 (vi)     As a result of the barriers to access identified in (v) above, not all entrance doors

          and doorways comply with Section 404 of the 2010 ADAAG standards, this is a

          violation of Section 206.4 of the 2010 ADAAG standards. This violation would

          make it difficult and dangerous for Plaintiff to access the interior of the Property.

 (vii)    The access aisle to the accessible parking space is not level due to the presence of

          an accessible ramp in the access aisle in violation of Section 502.4 of the 2010

          ADAAG standards. This violation would make it dangerous and difficult for

          Plaintiff to exit and enter their vehicle while parked at the Property.

 (viii)   The accessible curb ramp is improperly protruding into the access aisle of the

          accessible parking space in violation of Section 406.5 of the 2010 ADAAG

          Standards. This violation would make it difficult and dangerous for Plaintiff to

          exit/enter their vehicle.

 (ix)     The accessible parking space is not level due to the presence of accessible ramp

          side flares in the accessible parking space in violation of Sections 502.4 and 406.5

          of the 2010 ADAAG standards. This violation would make it dangerous and

          difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

 (x)      The accessible parking space is missing an identification sign in violation of

          Section 502.6 of the 2010 ADAAG standards. This violation would make it

          difficult for Plaintiff to locate an accessible parking space.




                                             9
Case 4:21-cv-01753 Document 1 Filed on 05/27/21 in TXSD Page 10 of 13




 (xi)     Due to a failure to enact an adequate policy of foliage maintenance, the accessible

          ramp/route from the public sidewalk to the accessible entrance (right where the

          public sidewalk is) lacks a clear 36 inch accessible route as the bushes on either

          side of the accessible ramp/route intrude into the accessible route so as to make it

          impassible in violation of section 403.5.1 of the 2010 ADAAG standards. This

          violation makes it difficult for Plaintiff to access the public accommodations at

          the Property if utilizing public transportation.

 (xii)    As a result of the barrier to access identified in (xi) above, the Property lacks an

          accessible route leading from the public sidewalk to the accessible entrances in

          violation of section 206.2.1 of the 2010 ADAAG Standards. This violation makes

          it difficult for Plaintiff to access the public accommodations at the Property if

          utilizing public transportation.

 (xiii)   Inside Handi Plus, the door to the restroom area lacks a clear minimum

          maneuvering clearance, due to a policy of storing cases of bottle water directly

          adjacent to the door hardware, in violation of Section 404.2.4 of the 2010

          ADAAG standards.        This made it difficult for Plaintiff and/or any disabled

          individual to safely utilize the restroom facilities.

 (xiv)    Defendant fails to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

 HANDI PLUS #383 RESTROOMS

 (i)      The restroom lacks signage in compliance with Sections 216.8 and 703 of the

          2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

          disabled individual to locate accessible restroom facilities.



                                             10
     Case 4:21-cv-01753 Document 1 Filed on 05/27/21 in TXSD Page 11 of 13




       (ii)    The restrooms lack proper door hardware in violation of Section 404.2.7 of the

               2010 ADAAG standards as the door knob requires tight grasping and twisting of

               the wrist. This would make it difficult for Plaintiff and/or any disabled individual

               to utilize the restroom facilities.

       (iii)   The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

               are not insulated or configured to protect against contact in violation of Section

               606.5 of the 2010 ADAAG standards. This would make it difficult for Plaintiff

               and/or any disabled individual to safely utilize the restroom facilities.



       32.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       33.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       34.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       35.     All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       37.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, MMAF &



                                                     11
     Case 4:21-cv-01753 Document 1 Filed on 05/27/21 in TXSD Page 12 of 13




JIMIN INVESTMENT, LLC, has the financial resources to make the necessary modifications.

According to the Property Appraiser, the Appraised value of both parcels comprising the

Property is $1,338,140.00.

       38.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       39.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       40.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

MMAF & JIMIN INVESTMENT, LLC, is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

       41.       Plaintiff’s requested relief serves the public interest.

       42.       The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, MMAF & JIMIN INVESTMENT, LLC.

       43.       Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, MMAF & JIMIN INVESTMENT, LLC, pursuant to 42 U.S.C. §§

12188 and 12205.

       44.       Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, MMAF &

JIMIN INVESTMENT, LLC, to modify the Property to the extent required by the ADA.



                                                   12
Case 4:21-cv-01753 Document 1 Filed on 05/27/21 in TXSD Page 13 of 13




 WHEREFORE, Plaintiff prays as follows:

 (a)   That the Court find Defendant, MMAF & JIMIN INVESTMENT, LLC, in

       violation of the ADA and ADAAG;

 (b)   That the Court issue a permanent injunction enjoining Defendant, MMAF &

       JIMIN INVESTMENT, LLC, from continuing their discriminatory practices;

 (c)   That the Court issue an Order requiring Defendant, MMAF & JIMIN

       INVESTMENT, LLC, to (i) remove the physical barriers to access and (ii) alter

       the Property to make it readily accessible to and useable by individuals with

       disabilities to the extent required by the ADA;

 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: May 27, 2021

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        13
